Case 3:20-cv-00302-FLW-LHG Document 9 Filed 08/06/20 Page 1 of 2 PageID: 64



                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
____________________________________
                                      :
ERIC HANSEN,                          :
                                      :         Civil Action  No.:                           20-302
                  Plaintiff,          :
                                      :                    ORDER
   vs.                                :
                                      :
STRAIGHT LINE COMMUNICATIONS, :
LLC, et al.                           :
                                      :
                  Defendants.         :
____________________________________:

THIS MATTER having been opened to the Court by W. Charles Sipio, Esq., counsel for plaintiff

Eric Hansen (“Plaintiff”) on a motion for default judgment against defendants Straight Line

Communications, LLC,1 (“SLC”) Michael Cyriacus, and Diane Cyriacus (“Individual

Defendants”) (SLC and Individual Defendants collectively, “Defendants”); it appearing that

Plaintiff initiated this action on January 8, 2020; it appearing that Defendants were served with the

Summons and Complaint in this matter on February 27, 2020, but failed to answer, move, or

otherwise respond to the Complaint; it further appearing that on March 20, 2020, default was

entered by the Clerk of the Court based on Defendants’ failure to defend this action; it appearing,

however, that on March 20, 2020 Plaintiff’s counsel contacted Individual Defendants to confirm

their receipt of the Complaint and inform them of the entry of default; in response to counsel’s

communication Michael Cyriacus asserted that shortly after being served with the Complaint, he

departed for an out-of-country trip and “[b]ecause of the current health scare that is globally

affecting this world I would like to entertain this as soon as our government has released us from



1
       According to Plaintiff’s Complaint, Michael Cyriacus is SLC’s President and Chief
Operations Officer, and Diane Cyriacus oversees SLC’s human resources and other personnel
matters. See ECF No. 1, Compl. ¶13.
Case 3:20-cv-00302-FLW-LHG Document 9 Filed 08/06/20 Page 2 of 2 PageID: 65



our residenc[e] and the quarantine process is over. At which time my legal representation and Mr.

Hansen’s legal representation can hash this out,” see ECF No. 8-2, Certification of W. Charles

Sipio, Exs. A and C; it appearing that on March 23, 2020 Plaintiff filed the instant motion for

default judgment; it further appearing that Defendants have expressed an intent to litigate this

action; accordingly,

       IT IS on this 6th day of August, 2020,

       ORDERED that SLC is directed to retain counsel and counsel must file an appearance on
       its behalf within 15 days of receipt of this Order2 and it is further

       ORDERED that Defendants must seek to vacate the entry of default against them within
       15 days of receipt of this Order, or this Court will adjudicate Plaintiff’s motion for default
       judgment; and it is further

       ORDERED that Plaintiff’s motion for default judgment [ECF No. 8] is administratively
       terminated pending receipt of Defendants’ response to this Order; if Defendants do not
       move to vacate within 15 days of receipt of this Order, Plaintiff’s motion will be re-listed
       for disposition, and in the alternative, if Defendants do move to vacate the entry of default,
       Plaintiff’s motion will be re-listed at that time to be considered together with Defendants’
       application to vacate;

       ORDERED that Plaintiff is to mail a copy of this Order to Defendants via certified mail
       and e-mail.




                                                                     /s/ Freda L. Wolfson
                                                                     Freda L. Wolfson
                                                                     U.S. Chief District Judge




2
        Although Individual Defendants may proceed pro se if they wish to do so, SLC cannot. As
a limited liability company, SLC is required to be represented by counsel, and the failure to obtain
counsel is an appropriate basis for the entry of default judgement against it. See Dougherty v.
Snyder, 469 F. App’x. 71, 72 (3d Cir. 2012) (recognizing that entities, including limited liability
companies, may only appear in federal court through licensed counsel).
